300 F.3d 1299
Brian L. GRECH, Plaintiff-Appellant,v.CLAYTON COUNTY, GEORGIA, Defendant-Appellee.
No. 01-13151.
United States Court of Appeals, Eleventh Circuit.
August 7, 2002.

Bruce R. Millar, Jonesboro, GA, for Plaintiff-Appellant.
Bridgette M. Palmer, Hancock & Echols, Brian Richard Dempsey, Jack Reynolds Hancock, Hancock, Story & Dempsey, LLC, Forest Park, GA, for Defendant-Appellee.
Appeal from the United States District Court for the Northern District of Georgia (No. 99-01332-CV-CC-1); Clarence Cooper, Judge.


1
(Opinion April 19, 2002, 288 F.3d 1277, 11th Cir.2002)


2
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit Judges*.

BY THE COURT:

3
A member of this Court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,


4
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.



Notes:


*
 Senior U.S. Circuit Judge Phyllis A. Kravitch may elect to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)